Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

2.  Claims 1-2, 5, 8, 10, 12, and 20-29 are pending.

Claim Rejections - 35 USC § 112

3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1-2, 5, 8, 10, 12, and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) The term “low concentration” in line 4 of base claim 1, subsection (ii), and hence all the respective dependent claims  a relative term which renders the claim indefinite.  The term “low concentration” is not defined by the claim, and the specification does not appear to provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


5.  Applicant’s amendment filed 7/1/2022, has overcome the rejections under 35 USC 103 which were of the previous office action. The claims as now amended are directed to a method for purifying a pan ADC preparation which includes loading an ADC preparation onto a hydroxyapatite (HA) column which includes an elution step wherein the concentration of sodium phosphate in the buffer is initially about 20-25 mM and is gradually increased to about 140 mM.

The closest prior art was considered to be Gagnon (US 2015/0353598) which was discussed in the prior OA. Gagnon as previously noted teaches purification of a monoclonal antibody with hydroxyapatite which includes an elution step using a phosphate gradient with a linear gradient to 300 mM phosphate. However, and as noted by applicant in the Response at p. 2, Gagnon does not teach purifying antibody drug conjugates as currently claimed. In addition, Gagnon does not teach a concentration of sodium phosphate starting at about 20-25 mM which is gradually increased to the currently claimed “about 140 mM”. In fact, Gagnon teaches that the antibody eluted in a single peak at about 165 mM sodium phosphate (example 7, ¶87) which is outside applicant’s claimed range. Applicant appears to have recognized an unexpected advantage to using the currently claimed sodium phosphate buffer with a hydroxyapatite resin which resulted in a particularly effective elution buffer for removing impurities such as aggregates.

6. No claim is allowed.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 18, 2022				/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644